UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4704


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

EDEOGOCHINEME AGBUGBA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:14-cr-00493-RDB-1)


Submitted:   June 3, 2016                 Decided:   June 22, 2016


Before KING, KEENAN, and DIAZ, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Marta K. Kahn, THE LAW OFFICE OF MARTA K. KAHN, LLC, Baltimore,
Maryland, for Appellant. Christopher John Romano, Matthew Corey
Sullivan,   Assistant   United  States   Attorneys,  Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Edeogochineme Agbugba appeals his conviction and 36-month

sentence based upon his Fed. R. Crim. P. 11(c) guilty plea to

conspiracy to distribute heroin.              On appeal, counsel has filed

an Anders v. California, 386 U.S. 738 (1967) brief, finding no

meritorious issues for appeal but questioning whether Agbugba’s

plea was valid and whether his sentence was unreasonable.                     The

Government filed a motion to dismiss based upon Agbugba’s appeal

waiver contained in his plea agreement.                  In response, Agbugba

asserted that his appellate waiver was not voluntary due to his

status as a non-native English speaker, his lack of education,

and his lack of criminal history.                    Although informed of his

right to do so, Agbugba has not filed a pro se supplemental

brief.    We dismiss in part and affirm in part.

     A defendant may, in a valid plea agreement, waive the right

to appeal under 18 U.S.C. § 3742 (2012).                     United States v.

Manigan, 592 F.3d 621, 627 (4th Cir. 2010).                       We review the

validity of an appellate waiver de novo and will enforce the

waiver if it is valid and the issue appealed is within the scope

thereof.    United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).      An   appeal   waiver    is       valid    only   if   the   defendant

knowingly and intelligently agreed to the waiver.                   Id. at 169.

To determine whether a waiver is knowing and intelligent, we

examine    the    background,      experience,         and   conduct     of   the

                                         2
defendant.     United States v. Broughton-Jones, 71 F.3d 1143, 1146

(4th Cir. 1995); United States v. Davis, 954 F.2d 182, 186 (4th

Cir. 1992).     Generally, if the district court fully questions a

defendant regarding the waiver during the Rule 11 plea colloquy,

the waiver is both valid and enforceable.                  United States v.

Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).                     Ultimately,

however, the issue is “evaluated by reference to the totality of

the circumstances.”       United States v. General, 278 F.3d 389, 400

(4th    Cir.   2002).     “An    appeal    waiver   is    not    knowingly    or

voluntarily made if the district court fails to specifically

question the defendant concerning the waiver provision . . .

during the Rule 11 colloquy and the record indicates that the

defendant did not otherwise understand the full significance of

the waiver.”     United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005) (internal quotation marks omitted).

       In his plea agreement, Agbugba waived his right to appeal

both his conviction and sentence.            In response to the court’s

questions, Agbugba testified at his Fed. R. Crim. P. 11 hearing

that he was aware that he was waiving his right to appeal the

agreed-upon    36-month    sentence.       However,      the    court   did   not

question Agbugba regarding his waiver of his right to appeal his

conviction.

       We find that the totality of the circumstances weighs in

favor     of    concluding      that   Agbugba      only        knowingly     and

                                       3
intelligently waived his right to appeal his sentence.                           Thus, we

determine that the waiver is only valid and enforceable with

regard to Agbugba’s sentence.                As such, we grant the motion to

dismiss in part and dismiss Agbugba’s challenge to his sentence.

However, we deny the motion to dismiss with regard to Agbugba’s

challenge to his conviction, and we thus examine this issue on

the merits.

       In the Anders brief, counsel challenges the voluntariness

of the plea but does not point to any specific defect in the

Rule 11 hearing or any other reason to conclude that the plea

itself (as opposed to the waiver) was involuntary.                               A guilty

plea   must    be    “a   voluntary      and     intelligent         choice    among    the

alternative courses of action open to the defendant.”                                 North

Carolina      v.    Alford,     400 U.S. 25,    31    (1970).     To   meet     the

“intelligent choice” requirement, a defendant must be advised of

all the direct and collateral consequences of his plea, Cuthrell

v. Director, Patuxent Inst., 475 F.2d 1364, 1365-66 (4th Cir.

1973),   including        the   length    of     the    maximum       sentence    or    any

mandatory     minimum     sentence    which       may    be       imposed.     Manley    v.

United States, 588 F.2d 79, 81 (4th Cir. 1978).                        Statements made

at a plea hearing that facially demonstrate a plea’s validity

are conclusive absent a compelling reason why they should not

be,    such    as    ineffective      assistance             of    counsel.       Via   v.



                                             4
Superintendent, Powhatan Correctional Ctr., 643 F.2d 167, 171

(4th Cir. 1981).

      The   Rule   11   colloquy   demonstrates    that     Agbugba’s    guilty

plea was knowingly and voluntarily made.               In accordance with

Anders, we have reviewed the entire record in this case for

unwaived, meritorious issues and have found none.                  Accordingly,

we   dismiss   Agbugba’s    appeal    of   his   sentence    and    affirm   his

conviction.     This court requires that counsel inform her client,

in writing, of his right to petition the Supreme Court of the

United States for further review.          If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.              Counsel’s motion must

state that a copy thereof was served on the client.                 We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in   the   materials    before    this    court   and

argument would not aid the decisional process.

                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART




                                       5